       Case 5:20-cv-00285-TES-CHW Document 8 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


JOHN GASSEW,

         Plaintiff,
                                                         CIVIL ACTION NO.
v.                                                      5:20-cv-00285-TES-CHW

JOHN DOE,

         Defendant.

                                            ORDER



        Plaintiff John Gassew, a prisoner in Thomson Penitentiary in Thomson, Illinois,

 filed a handwritten document, docketed as his pro se Complaint, seeking relief pursuant

 to 42 U.S.C. § 1983. [Doc. 1]. He did not, however, file his Complaint on the standard §

 1983 complaint form designed for use by prisoner litigants. See [id.]. Moreover, Plaintiff

 did not either pay the Court’s $400.00 filing fee or move for leave to proceed in this action

 in forma pauperis. As a result, the United States Magistrate Judge ordered Plaintiff to recast

 his Complaint on the proper form and either pay the $400.00 filing fee or seek leave to

 proceed in forma pauperis. [Doc. 6]. Plaintiff was given twenty-one days to comply with

 that Order [Doc. 6], and he was cautioned that his failure to fully and timely comply could

 result in the dismissal of his Complaint. [Id. at p. 4].

        Thereafter, more than twenty-one days passed, and Plaintiff did not comply with

 the Court’s Order. Thus, the Magistrate Judge ordered Plaintiff to respond and show
      Case 5:20-cv-00285-TES-CHW Document 8 Filed 12/08/20 Page 2 of 2




cause why his lawsuit should not be dismissed for failure to comply with the Court’s

previous orders and instructions. See generally [Doc. 7]. Plaintiff was again given twenty-

one days to file his response, and he was cautioned that his failure to do so would result

in the Court dismissing this action. [Id.].

       To date, more than twenty-one days have passed since the Magistrate Judge

entered the Order to Show Cause [Doc. 7], and Plaintiff has not responded. Because

Plaintiff has repeatedly failed to comply with previous orders and otherwise failed to

diligently prosecute his claims, this action is DISMISSED without prejudice. See Fed. R.

Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per

curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cnty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss an action sua sponte under

Rule 41(b) for failure to prosecute or failure to obey a court order.”). As a result, the Court

TERMINATES Plaintiff’s Motion to Reopen All Cases [Doc. 4] and his Motion to Add

Names to All Cases [Doc. 5] as moot.

       SO ORDERED, this 7th day of December, 2020.

                                              S/ Tilman E. Self, III
                                              TILMAN E. SELF, III, JUDGE
                                              UNITED STATES DISTRICT COURT




                                                2
